JUSTICE MARQUEZ,
dissenting.
160 I respectfully dissent. The People brought this interlocutory appeal invoking our jurisdiction under section 16-12-1022), C.R.S. (2013), and C.A.R. 4.1(a). Under both the statute and the rule, the People must certify to the trial court and to this court that the appeal is not taken for purposes of delay and, importantly, that the evidence is a "substantial part of the proof of the charge pending against the defendant." In People v. Garner, 736 P.2d 413, 413-14 (Colo.1987), we held that, where the prosecution seeks to use the defendant's statements simply for impeachment purposes, such statements do not constitute a substantial part of the prosecution's proof of the charge, and therefore do not justify an interlocutory appeal. Here, the People represented both to the trial court and in their opening brief to this court that they seek to use N.AS' s statements only for impeachment. Thus, under Garner, the trial court's suppression of such statements, erroneous or not, does not justify an interlocutory appeal under section 16-12-102(2) and CAR. 4.1(a). Therefore, I would dismiss this case for lack of appellate jurisdiction.
I.
161 Under the Colorado Appellate Rules, "appellate courts may not review interlocutory orders without specific authorization by statute or rule." Scott v. Scott, 136 P.3d 892, 897 (Colo.2006) (internal quotation marks and citation - omitted). Section - 19-2-903(2), C.R.S. (2013), expressly authorizes the prosecution in a delinquency case to appeal "any decision of the trial court as provided in section 16-12-102, C.R.S." Section 16-12-102(2), C.R.S. (2018), permits the prosecution to file an interlocutory appeal in the supreme court from a "ruling of the trial court ... granting a motion to suppress an extrajudicial confession or admission"-but only if the prosecution certifies to the trial court and to this court that the appeal is "not taken for the purposes of delay and the evidence is a substantial part of the proof of the charge pending against the defendant." See also CAR. 4.l1(a) (same). The statute and the rule provide very limited grounds for an interlocutory appeal by the prosecution. People v. Null, 233 P.3d 670, 674 (Colo.2010). This court will not exercise jurisdiction over an interlocutory appeal under C.A.R. 4.1(a) outside of these "extremely narrow" cireum-stances. People v. Smith, 254 P.3d 1158, 1160 (Colo.2011) (internal quotation marks and citations omitted).
IL.
162 In People v. Garner, 736 P.2d 413, 413-14 (Colo.1987), we held that where the prosecution seeks to use a defendant's statement only for impeachment purposes, such a statement is not a substantial part of the proof of the charge. In Garner, the prosecution appealed the trial court's suppression of a statement made by the defendant to an investigating officer. Id. at 418. The prosecution sought to use the statement to impeach the defendant in the event the defendant elected to testify in her own defense. Id. The prosecution certified, pursuant to C.A.R. 4.1(a), that the defendant's statement was "a substantial part of the proof of the charge pending against the defendant." Id. This court disagreed, concluding that because the prosecution sought to use the statement for impeachment purposes only, "[the chronology and procedures followed in a criminal trial require dismissal of this appeal because the evidence suppressed is not a substantial part of the proof of the charge." Id. Because the suppressed statements were not a substantial part of the prosecution's proof, we concluded that the trial court's ruling did not "fall within that limited category of cases that we review on interlocutory appeal." Id. at 414; see also 15 Robert J. Dieter et al., Colorado Practice, Criminal Practice & Procedure § 22.25 (2d ed. 2013) ("The suppression of statements sought only for impeachment use will not be resolved on an interlocutory appeal." (citing Garner, 736 P.2d at 413)); 14 Robert J. Dieter et al., Colorado Practice, Criminal Practice & Procedure § 18.15 (2d ed. 2018) ("The appellate court may dismiss the appeal if the prosecution's brief and the record do not support the conclusion that the statements are a substantial part of the evidence.").
T63 Here, NAS. made the statements at issue to Officer Martinez, the school resource *299officer, during a meeting in the assistant principal's office after several female classmates accused N.A.S. of touching them inappropriately. Maj. op. 1 2-8. During a brief exchange that lasted approximately 5-10 minutes, Officer Martinez asked N.A.S. what had happened. Maj. op. " 8. According to Officer Martinez's testimony at the suppression hearing, N.A.S. responded that "nothing happened" or that he "didn't recall anything that happened." N.A.S. later sought to suppress these statements, and the trial court granted the motion. Maj. op. 1 4.
1 64 During the hearing on the motion to suppress, the trial court observed, "I'm kind of mystified about why I'm having this hearing. Is the prosecution going to use those statements?" In response, the prosecution signaled its intent to use the statements only to impeach NAS.: "Your Honor ... we were willing to stipulate to suppression, but use [the statements] for voluntariness purpose[s]." As the majority accurately states: "Statements obtained in violation of Miranda may be inadmissible, but they are not necessarily involuntary. That is, although the prosecution cannot use such statements in its case-in-chief, the statements may nevertheless be admissible for impeachment purposes." Maj. op. T 17. Thus, the prosecution's statements to the trial court indicate its willingness to forgo the use of the statements during its case-in-chief, as long as their status as "voluntary" statements was preserved, ensuring they could be admitted for impeachment purposes. In their opening brief to this court, the prosecution confirmed that these statements were intended for possible impeachment only: "At the beginning of the second day of motions, the People established the importance of those statements for impeachment purposes given the nature of the defense." See People's Opening Br. 16 (emphasis added).
1 65 Under this court's decision in Garner, such statements do not qualify as a "substantial part of the proof of the charge," and therefore do not justify an interlocutory appeal. In Garner, we looked beyond the prosecution's certification required by CAR. 4.1(a) and concluded that the prosecution's brief and the record did not support that certification. 786 P.2d at 418. In my view, the prosecution's brief and the record in this case likewise do not support its C.A.R. 4.1(a) certification. The prosecution has not suggested how N.A.S.'s statements that "nothing happened" or that he "didn't recall anything that happened" possibly form a "substantial part of the proof" of the charges of unlawful sexual contact, assault, and harassment. Rather, the prosecution indicated to the trial court-and confirmed in its opening brief to this court-that it intended to use the statements at issue for impeachment only.1
T66 In its reply brief to this court, the prosecution asserts for the first time that it could use N.A.S.'s statements in its case-in-chief to rebut N.A.S.'s affirmative defense of self-defense by showing that N.A.S. did not intend to defend himself. Yet even assuming that evidence to disprove a defendant's affirmative defense qualifies as a "substantial part of the proof of the charge" against the defendant, the prosecution fails to explain how N.AS.'s statements that he did not remember any of the alleged incidents actually disprove self-defense. In other words, to assert self-defense, NAS. will have to acknowledge that something did happen with the three students, and the issue will be whether he acted in self-defense N.AS's statements that "nothing happened" or that he "didn't recall anything that happened" have nothing to do with whether he acted in self-defense.
IIL.
T 67 In short, as in People v. Garner, 736 P.2d 413 (Colo.1987), the prosecution's brief and the record do not support the proseeution's certification that the suppressed statements here form "a substantial part of the proof of the charge pending against the defendant," as required by C.AR. 4.1(a) and section 16-12-102(2), C.R.S. (20183). Because *300I believe we lack jurisdiction to hear this appeal, I respectfully dissent.

. - For that matter, we note that Officer Martinez's testimony indicates that N.A.S. made the same statements to the school's assistant principal. The prosecution has not explained why it must use N.A.S.'s suppressed statements for impeachment, when it could instead call the assistant principal.